Townsend, J.
— Appellant was convicted of a violation of what is commonly known as the “Blind Tiger” Law and sentenced to pay a fine of $100 and imprisoned in the county jail for thirty days.
It is his contention that he should have been sentenced *173to the penal farm. He attempts to present this question by a motion for a new trial.
An objection to place of imprisonment should have been presented by a motion to modify the judgment. Hunt v. State (1917), 186 Ind. 644, 117 N. E. 856.
Judgment affirmed.
Note. — Reported in 122 N. E. 578. See 97 Am. St. 371, 16 C. J. 1314.